EXHIBIT 10.19

 

Notice of Grant of Restricted Stock Unit Award and Award Agreement

(Employees)

 

SVB FINANCIAL GROUP

ID: 94-2875288

3003 Tasman Drive

Santa Clara, CA 95054

 

Name

Address

City, State, Zip

 

Award Number:

Plan: 2006 Equity Incentive Plan

ID:

 

 

Grant Agreement: Participant Name:      Employee ID:      Grant Number:     
Number of Restricted Stock Units:      Date of Grant:      Vesting Schedule:   
       Vesting Date    Shares                                             

Effective on the Date of Grant listed above, you have been granted an Award of
Restricted Stock Units (“RSUs”) under the SVB Financial Group 2006 Equity
Incentive Plan (the “Plan”).

RSUs in each period will vest in increments on the dates shown in the Vesting
Schedule (“Vesting Dates”), subject to the Participant continuing to be a
Service Provider through each such date.

Unless otherwise defined herein or in the Award Agreement, capitalized terms
herein or in the Award Agreement will have the defined meanings ascribed to them
in the Plan.

 

 

By your acceptance and the Company’s signature below, you and the Company agree
that these RSUs are granted under and governed by the terms and conditions of
the Company’s 2006 Equity Incentive Plan and the this Award Agreement, all of
which are attached and made a part of this document.

 

 

 

 

    

 

SVB Financial Group      Date

 

    

 

Participant Name      Date



--------------------------------------------------------------------------------

SVB FINANCIAL GROUP

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant. The Company hereby grants to the Participant under the Plan an Award
of the number of RSUs set forth on the first page, subject to all of the terms
and conditions in this Award Agreement and the Plan.

2. Company’s Obligation to Pay. Each RSU represents the right to receive a share
of Common Stock (“Share”) on the date it becomes vested. Unless and until the
RSUs will have vested in the manner set forth in Sections 3 and 4, the
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Subject to Section 4, the RSUs awarded by this Award
Agreement will vest in the Participant according to the vesting schedule set
forth on the attached Restricted Stock Unit Agreement, subject to the
Participant continuing to be a Service Provider through each such date.

4. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, if the Participant ceases to be
a Service Provider for any or no reason, the then-unvested RSUs awarded by this
Award Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5. Payment after Vesting.

(a) Any RSUs that vest in accordance with Section 3 will be paid to the
Participant (or in the event of the Participant’s death, pursuant to Section 6
hereof) in whole Shares, provided that to the extent determined appropriate by
the Company, any federal, state and local withholding taxes with respect to such
RSUs will be paid by reducing the number of Shares actually paid to the
Participant. Subject to the provisions of Section 5(b), such vested Restricted
Stock Units shall be paid in Shares as soon as practicable after vesting, but in
each such case no later than the date that is two-and-one-half (2  1/2) months
from the later of (i) the end of the Company’s tax year that includes the
vesting date, or (ii) the end of Participant’s tax year that includes the
vesting date.

(b) Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the
Participant’s termination as a Service Provider (provided that such termination
is a “separation from service” within the meaning of Section 409A, as determined
by the Company), other than due to death, and if (x) the Participant is a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the



--------------------------------------------------------------------------------

imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant’s termination as a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of the Participant’s termination as a Service Provider, unless the
Participant dies following his or her termination as a Service Provider, in
which case, the Restricted Stock Units will be paid in Shares in accordance with
Section 6 as soon as practicable following his or her death. It is the intent of
this Award Agreement to comply with the requirements of Section 409A so that
none of the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Award Agreement, “Section 409A” means Section 409A of the Code,
and any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s designated beneficiary, or if no
beneficiary survives the Participant, administrator or executor of the
Participant’s estate. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part by one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable RSUs otherwise are scheduled to
vest pursuant to Section 3, the Participant will permanently forfeit such RSUs
and the RSUs will be returned to the Company at no cost to the Company and the
Participant will have no rights to acquire any Shares with respect thereto.

8. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.



--------------------------------------------------------------------------------

9. No Effect on Service. The Participant’s service with the Company and its
Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Participant’s service with the Company and its Affiliates will be determined
from time to time by the Company or the Affiliate employing or retaining the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the service of the Participant at any time for any reason whatsoever, with or
without Cause.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at 3003 Tasman Drive,
Mail Sort HA 200, Santa Clara, CA 95054, Attn: Investor Relations and Stock Plan
Administration Manager, or at such other address as the Company may hereafter
designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

14. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.



--------------------------------------------------------------------------------

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

17. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

18. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of RSUs.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan or future RSUs that
may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic execution of this Award Agreement and/or other documents shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan, this Award Agreement and/or such other documents.

20. Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data by and
among, as applicable, the Company and the Subsidiaries for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Company and the Subsidiaries may
hold certain personal information about the Participant including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, job title, number of Shares held and the details
of all Awards or any other entitlement to Shares awarded, cancelled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of the Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant



--------------------------------------------------------------------------------

authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party assisting with
the administration of RSUs under the Plan or with whom Shares acquired pursuant
to the vesting of the RSUs or cash from the sale of such Shares may be
deposited. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or the Subsidiaries, or to any third parties
is necessary for his or her participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. The Participant
understands that he or she may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein by contacting
his or her local human resources representative in writing. The Participant
further acknowledges that withdrawal of consent may affect his or her ability to
vest in or realize benefits from the RSUs, and his or her ability to participate
in the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

21. Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
RSUs or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of RSUs is made and/or to be performed.